DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed 10/27/2022.  As directed by the amendment, claims 1-8 have been amended. Claims 1-10 are pending in the instant application.
Applicant has amended claims 2-8 to address a minor informality; the previous objections to the claims are withdrawn.

Response to Arguments
Applicant’s arguments with respect to the valve seat with (grooved) rim of claim(s) 1 on page 6 of the Remarks filed 10/27/2022 (hereinafter “Remarks”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, namely, newly-applied Falh teaches a groove formed in a rim of a valve seat/a rim of a speaking valve that serves as a valve seat.

Applicant further argues on page 6 of Remarks that Knight has “no disclosure of a valve seat that surrounds a distal opening of the housing…[t]he groove is formed inside the valve body 10.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed below and above, Persson already discloses a valve seat that surrounds a distal opening of the housing, as does newly-applied Fahl; Knight is not needed nor relied on for this limitation. Knight is simply relied on to demonstrate that it was well known in the disk valve art before the effective filing date of the claimed invention to provide a lip on a valve plate and corresponding groove on a valve seat.

Applicant argues on page 7 of Remarks that “the proposed modification of Persson with an internal seat as disclosed in Knight would change the operation of the Persson valve, which specifically requires the lid 18 to engage the shoulder 15A.”
The Examiner is confused by Applicant’s maintained misrepresentation of the rejection. Persson is not being modified to have “an internal seat”. Persson is simply being modified to include a lip on the valve plate and a groove on the valve seat, as expressly taught by Knight; there is no change in the location of the shoulder/flange of Persson. 

Applicant further argues on page 7 of Remarks that “Knight discloses a valve that has nothing to do with laryngectomized or tracheotomized persons, nor does it provide any function to enable laryngectomized or tracheotomized persons to speak (when the valve is in a closed position).”
First, it is noted that Fahl and Persson both disclose the contested limitation; Knight is not needed nor relied on to supply it. Second, in response to applicant's implied argument that Knight is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Knight is reasonably pertinent to the problem with which applicant was concerned, which instant para [0003] indicates is the need to ensure that a valve plate mates securely with its seat, because Knight provides the exact same solution as Applicant (a lip on the valve plate and a groove on the valve seat as discussed in the rejection maintained below), for the exact same reason (“to provide a[n]…accurate and positive sealing connection when the valve member is disposed upon the seat,” Knight page 1, lines 18-20). Therefore, Knight is available and correctly applied as prior art. 

Applicant also argues on page 7 of Remarks that the instant lip and groove configuration provides tactile feedback when the lip is engaging the groove.
In response to applicant's argument that the lip and groove have the additional benefit of tactile feedback, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). An artisan before the effective filing date would have had sufficient art-recognized reasons to modify Persson (OR Fahl) to include a lip and groove as discussed in the rejection maintained (and newly added) below; therefore, the claimed invention remains obvious and rejected over Fahl OR Persson in view of Knight.

Applicant argues on page 10 of Remarks that Marcelli discloses a spacing between the groove and rib which is “in contradiction to the disclosure of the present application which discloses the connection of the lip and groove.”
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that there is no spacing between the bottom of the groove and the rib) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, even if such a limitation were included in the claims, Fahl OR Persson as modified by Knight already teaches no space between the bottom of the groove and the rib (see Knight Fig. 1) [see also previously-cited Begg, Stratton, Boosman, Hornsby, Hobbs, Langdon, Smith or Foulkrod, all of which also teach no space between the bottom of a groove of a valve seat and the rib of a valve plate]; Marcelli’s teaching (i.e. that the length of the lip that sticks up above the valve seat when the lip is in the groove was known to be an optimizable variable before the effective filing date of the claimed invention) is still applicable even in the absence of a space between the bottom of the groove and the rib. Therefore, the rejection of the claims is maintained below, particularly since Knight already discloses *some* length of lip that sticks up above the valve seat when the lip is in the groove.

Claim Objections
Claims 2-6 and 8 are objected to because of the following informalities:  
Claim 2, line 2, there appears to be a missing space between ‘thegroove’
Claim 3, line 2, there appears to be a missing space between ‘thegroove’
Claim 4, line 2, there appears to be a missing space between ‘thevalve’
Claim 5, line 2, there appears to be a missing space between ‘thevalve’
Claim 6, line 2, there appears to be a missing space between ‘pinreceiver’
Claim 8, line 2, there appears to be a missing space between ‘thespring’
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thus its dependent claims 2-10) recites the limitation "the laryngectomized or tracheotomized person" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read "a laryngectomized or tracheotomized person".
Claim 4, line 2, recites a rim, wherein it is unclear in the claim whether this is the same rim as now recited in claim 1, or a different rim. As best understood, for purposes of examination, it is the same rim. It is also unclear if “the rim has the groove” properly further limits claim 1, since claim 1 already requires that the groove be partially located in the rim (and thus the rim would “have” at least part of the groove). As best understood, for purposes of examination, claim 4 will be considered to further limit claim 1 by requiring that the groove be entirely located in the rim.
Claim 6 recites the limitation "the pin receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 6 will be considered to depend from claim 5, which provides the requisite antecedent basis.
Claim 8 recites the limitation “the pin” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 7 could be amended to depend from claim 5 to address this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fahl (US 2015/0273168 A1; hereinafter “Falh”) in view of Knight (US 1,486,251; hereinafter “Knight”).
Regarding claim 1, Fahl discloses a heat and moisture exchanger assembly (speaking valve 10) (Fig. 1) for tracheotomy patients (para 0039]), comprising: 
at least a valve plate (cover 46) and a housing (housing 12) (Fig. 1), 
wherein the housing has a valve seat (comprising end face 24 and surface 25) that surrounds a distal opening (the upper opening of the passageway through tubular housing 12) of the housing, 
wherein the valve seat has a rim (enlarging aid 26) that encircles the housing (Fig. 1), 
wherein the valve plate is associated with the distal opening of the housing (Figs. 1-2; para [0044]), and 
wherein the valve plate can be closed (Fig. 2), enabling a laryngectomized or tracheotomized person to speak, when the valve plate is in a closed position (Fig. 2; paras [0008], [0030] and [0042]).
While Falh does teach using different elevations or projections from the valve plate that fit into corresponding recesses in the valve seat to provide a more secure/centered/better sealing connection between the valve plate and the valve seat (Figs. 4-10; paras [0048-55]), Falh is silent regarding wherein the valve plate has a radial circumferential lip, wherein the valve seat has a groove for receiving the lip, wherein the groove is at least partially located in the rim, and wherein the valve plate can be closed such that the lip engages in the groove. However, Knight demonstrates that it was well known in the valve art before the effective filing date of the claimed invention for a valve plate (valve member 25) (Figs. 1-2) to have a radial circumferential lip (annular extension 41) and wherein the valve seat (valve seat 14) has a groove (groove 17) for receiving the lip (Fig. 1; page 2, lines 1-2 and 27-41), such that the valve plate can be closed such that the lip engages in the groove (Fig. 1; page 2, lines 36-41). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the valve plate and valve seat/rim of Falh to include wherein the valve plate has a radial circumferential lip and wherein the valve seat has a groove for receiving the lip, such that the valve plate can be closed such that the lip engages in the groove as taught by Knight, wherein the groove is at least partially located in the rim as an obvious design choice between the finite number of locations for the groove on the valve seat (i.e. either on the end face 24 or the surface 25, and Falh Fig. 8 has grooves/recesses 34 in the rim, demonstrating that this was an obviously suitable location), in order to provide the expected result of enhanced sealing and a more robust valve due to the valve plate including multiple seating surfaces with respect to the valve seat as well as having lateral reinforcement (Knight, page 2, lines 36-50 and 84-91).
Regarding claim 3, Fahl in view of Knight teaches the heat and moisture exchanger assembly according to claim 1, wherein Fahl as modified to include the groove of Knight further includes wherein the groove has a U-shaped or V-shaped cross section (Knight Figs. 1-2, page 1, lines 80-81).  
Regarding claim 4, Fahl in view of Knight teaches the heat and moisture exchanger assembly according to claim 1, wherein Fahl discloses wherein the valve seat has, as best understood, the rim (26) encircling the housing (Fig. 1), wherein Fahl as modified to include the groove of Knight would have further rendered obvious wherein, as best understood, the rim has the entirety of the groove, as an obvious design choice between the finite number of locations for the groove on the valve seat (i.e. either on the end face 24 or the surface 25, and Falh Fig. 8 has the entirety of grooves/recesses 34 in the rim, demonstrating that this was an obviously suitable location).  
Regarding claim 7, Fahl in view of Knight teaches the heat and moisture exchanger assembly according to claim 1, wherein Fahl further discloses a spring element (filter 38) (the filter is an elastic means and functions as a spring per para [0008]) associated with the valve plate (Fig. 1).
Regarding claim 9, Fahl in view of Knight teaches a method for closing a heat and moisture exchanger assembly according to claim 1, wherein the valve plate is moved proximally, wherein the lip on the valve plate engages in the groove in the valve seat (Fahl Fig. 2 and paras [0008], [0030] and [0042] in view of Knight Fig. 1 and the discussion above regarding claim 1).  
Regarding claim 10, Fahl in view of Knight teaches the method according to claim 9, wherein Fahl further discloses wherein the valve plate is moved proximally, counter to a return force exerted by a spring element (filter 38) (Fig. 2; para [0008]).

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US 5,738,095; hereinafter “Persson”) in view of Knight and Fahl.
Regarding claim 1, Persson discloses a heat and moisture exchanger assembly (stoma device) for tracheotomy patients (Figs. 1-2; abstract), comprising:
at least a valve plate (lid 18) and a housing (filter housing 10) (Fig. 1), 
wherein the housing has a valve seat (the upper surface of inner shoulder 15A/flange 15) that surrounds a distal opening (the upper opening of the passageway through tubular housing 10) of the housing (Fig. 2), 
wherein the valve seat has a rim (flange 15) that encircles the housing (Fig. 2; col. 2, line 31),
wherein the valve plate is associated with the distal opening of the housing (Fig. 2; col. 3, lines 31-35), and 
wherein the valve plate can be closed against the valve seat (Fig. 2; col. 3, lines 31-35), enabling a laryngectomized or tracheotomized person to speak, when the valve plate is in a closed position (col. 3, lines 31-33). 
Persson is silent regarding wherein the valve plate has a radial circumferential lip, wherein the valve seat has a groove for receiving the lip, wherein the groove is at least partially located in the rim, and wherein the valve plate can be closed such that the lip engages in the groove.  However, Knight demonstrates that it was well known in the valve art before the effective filing date of the claimed invention for a valve plate (valve member 25) (Figs. 1-2) to have a radial circumferential lip (annular extension 41) and wherein the valve seat (valve seat 14) has a groove (groove 17) for receiving the lip (Fig. 1; page 2, lines 1-2 and 27-41), such that the valve plate can be closed such that the lip engages in the groove (Fig. 1; page 2, lines 36-41), and Fahl demonstrates that it was known in the tracheostomy speaking valve art before the effective filing date of the claimed invention for the contact between a valve plate and a valve seat and/or a groove (recesses 34) of a valve seat to be at least partially located in the rim (enlarging aid 26) of the valve seat. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the valve plate and valve seat of Persson to include wherein the valve plate has a radial circumferential lip, wherein the valve seat has a groove for receiving the lip, such that the valve plate can be closed such that the lip engages in the groove as taught by Knight, wherein the groove is at least partially located in the rim as taught by Fahl [which would have obviously been accompanied by an expansion/ outward shifting of rim 16 of Persson, to ensure the continued protection/encircling of the larger diameter valve plate needed to position the lip over the rim/groove], in order to provide the expected result of a better sealing and more robust valve due to the valve plate including more than one seating surface with respect to the valve seat as well as having lateral reinforcement (Knight, page 2, lines 36-50 and 84-91), as well as having the plate-to-seat contact region extend into the lip for greater sealing surface area (Fahl Fig. 2 and para [0044]) and thus better sealing.
Regarding claim 3, Persson in view of Knight and Fahl teaches the heat and moisture exchanger assembly according to claim 1, wherein Persson as modified to include the groove of Knight further includes wherein the groove has a U-shaped or V-shaped cross section (Knight Figs. 1-2, page 1, lines 80-81).  
Regarding claim 4, Persson in view of Knight and Fahl teaches the heat and moisture exchanger assembly according to claim 1, wherein modified Persson further discloses wherein the valve seat has, as best understood, the rim (15) encircling the housing (Fig. 1), wherein Persson in view Knight and Fahl would have further rendered obvious wherein, as best understood, the rim has the entirety of the groove, as an obvious design choice between the finite number of locations on the valve seat (i.e. either on the shoulder 15A or the flange 15 of Persson as taught in view of Falh above, and Falh Fig. 8 has the entirety of grooves/recesses 34 in the rim, demonstrating that this was an obviously suitable location).  
Regarding claim 5, Persson in view of Knight and Fahl teaches the heat and moisture exchanger assembly according to claim 1, wherein Persson further discloses wherein the valve plate has a pin (pin 19) that can be inserted into a pin receiver (tube 12) in the housing (Fig. 2).  
Regarding claim 6, Persson in view of Knight and Fahl teaches the heat and moisture exchanger assembly according to claim [5], wherein Persson further discloses wherein the pin receiver is located in the center of a filter receiver (the chamber that receives filter 11) in the housing (Fig. 2).  
Regarding claim 7, Persson in view of Knight and Fahl teaches the heat and moisture exchanger assembly according to claim [5], wherein Persson further discloses a spring element (spring 22) associated with the valve plate (Figs. 1-2; col. 2, lines 58-60 and col. 3, lines 37-40).  
Regarding claim 8, Persson in view of Knight and Fahl teaches the heat and moisture exchanger assembly according to claim 7, wherein Persson further discloses wherein the spring element comprises a central ring (annular portion 23) for receiving the pin (Figs. 1-2; col. 2, lines 60-61).  
Regarding claim 9, Persson in view of Knight and Fahl teaches a method for closing a heat and moisture exchanger assembly according to claim 1, wherein the valve plate is moved proximally, wherein the lip on the valve plate engages in the groove in the valve seat (Persson Fig. 2 and col. 3, lines 31-33 in view of Knight Fig. 1 and the discussion above regarding claim 1).  
Regarding claim 10, Persson in view of Knight and Fahl teaches the method according to claim 9, wherein Persson further discloses wherein the valve plate is moved proximally, counter to a return force exerted by a spring element (spring 22) (col. 3, lines 31-40).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fahl in view of Knight OR Persson in view of Knight and Fahl as applied to claim 1 above, and further in view of Marcelli (US 1,587,080; hereinafter “Marcelli”).
Regarding claim 2, Fahl in view of Knight OR Persson in view of Knight and Fahl teaches the heat and moisture exchanger assembly according to claim 1, wherein Knight further teaches wherein the groove in the valve seat has a depth that is less than the proximal extension of the lip (see Knight Fig. 1, where the extension 41 protrudes by some amount above the top of the groove 17), but since Knight does not disclose explicit dimensions for the extension and groove, Fahl in view of Knight or Persson in view of Knight and Fahl is silent regarding wherein the groove in the valve seat has a depth that is 10% to 90% of a proximal extension of the lip. However, Marcelli teaches that it was known in the art of valves with lips/grooves before the effective filing date of the claimed invention that the spacing between the top of a groove (groove 15) and the undersurface of a lipped valve seat was a result effective variable and that the groove should a depth that is less than the proximal extension of the lip (rib 18) (Figure; page 1, lines 64-78), and optimization of ranges of parameters through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan before the effective filing date of the claimed invention to modify the groove in the valve seat has a depth that is less than the proximal extension of the lip taught by Fahl in view of Knight OR Persson in view of Knight and Fahl to arrive a depth that is 10% to 90% of the proximal extension of the lip through routine experimentation, in order to ensure sufficient space for the valve to gradually move downward as a result of wear (Marcelli page 1, lines 64-78), as well as to ensure that the lip fills the entirely of the groove when inserted therein by preventing the flat portion of the bottom of the valve surface from contacting the top of the groove/valve seat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference teaching the obviousness of a lipped valve plate for insertion into a grooved valve seat for enhanced/leakage-free sealing: Lee (US 5,469,883; Fig. 7B, col. 4, lines 54-58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785